METZGER, Judge.
The employer, Agren, Blando & Associates, Inc., seeks review of an order of Industrial Claim Appeals Office (the Panel) which found that the claimant showed good cause for her late appeal of the hearing officer’s adverse decision. We dismiss the petition.
Claimant filed a late appeal from the referee’s decision denying her unemployment compensation benefits. Her appeal was accompanied by a sworn statement setting forth the reasons her appeal was late. After the Panel found that claimant had good cause for her failure to appeal timely, the employer filed the petition here at issue.
Section 8-74-107(2), C.R.S. (1986 Repl. Vol. 3B) provides for court review of only those orders of the Panel which constitute “final decisions.” A final order is one which completely determines the rights of the parties without further action by the tribunal. See Monatt v. Pioneer Astro Industries, Inc., 42 Colo.App. 265, 592 P.2d 1352 (1979).
Notwithstanding the caption “Final Order” on the Panel’s order, it does not put an end to the controversy. Rather, it only paves the way for further action by the Panel to determine the merits of claimant’s appeal. Therefore, it is not a final decision, and is not susceptible to review by this court.
The petition for review is dismissed and the cause is remanded to the Panel for further appropriate action.
PIERCE and CRISWELL, JJ., concur.